Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US 15/573,800 filed on 11/13/2017 which is a 371 of PCT/US2016/031686 filed on 05/10/2016 which claims priority benefit of US Provisional 62/159,958 filed on 05/11/2015.
Status of Claims
	Claims 1-6, 8, 12-19, 21, 23, 45, and 49 are pending.
Claims 23, 45, and 49 are withdrawn.
Claims 1-6, 8, 12-19, and 21 are under examination in this office action.
Election/Restrictions
Applicant's election with traverse of invention Group I (e.g., claims 1-8, 12-19, and 21, in the reply filed on 10/29/2020 is acknowledged.  The traversal is on the ground(s) that the applicants argue “that there is no serious burden upon the Office to examine all of the claims together”.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Note that search burden is not a consideration in U.S. National Stage applications under 35 U.S.C. 371. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 23, 45, and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election has been treated as an election without traverse in the reply filed on 10/29/2020.
Sequence Compliance
	The specification appears to be missing the required statement by the applicant pertaining to Incorporation by Reference of the Sequence Listing.  Appropriate correction is required.
Information Disclosure Statement
	Each of the IDS statements filed on 02/20/2018, 05/01/2018, 11/09/2018, 03/11/2020, 05/11/2020, 06/10/2020, 09/02/2020, and 10/29/2020 have been considered by the examiner.
Claim Objections – improper multiple dependent claim
Claims 18 and 19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, claim 18, and claim 19 which depends upon claim 18, have not been further treated on the merits.  
Claim Objections – Minor informalities
Claims 1-6, 8, 12-19, and 21 are objected to because of the following informalities:  The term “cell-free DNA” in part (i) of each of the independent claims 1 and 5 is unclear as to whether the DNA was required to have been free of a cell (i.e., “extracellular” in the sample before the DNA extraction or whether the DNA has simply been extracted from a sample (i.e., blood per claim 1) which then results in “cell-free DNA” from the sample.  The instant specification does not provide a limiting definition for the term “cell-free DNA”.  In the context of determining the ploidy of a subject, the term “cell-free DNA” often refers to the serum fraction of a blood sample where the sample is cell-free and DNA is then extracted from the cell-free sample.  In some without requiring the step of lysing cells” (para 0102), which thus infers that in some embodiments cfDNA does require the step of lysing cells.  For clarity, claims should indicate whether the term in claims 1 and 5 “extracting cell-free DNA” is intending to encompass DNA extracted from cells or solely DNA which is “free of cells” (i.e., in the plasma/serum fraction of a blood sample).
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, 12-17, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea of mathematical relationships and of a natural phenomenon without significantly more. 
The rationale for this determination is explained below and is based on the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019; See MPEP §§ 2105 - 2107.03).
The claims recite a method for preparing a DNA fraction from a sample of a target individual (i.e., blood sample per claim 1) useful for determining the copy number of a chromosome or chromosome region of interest in the target individual.
 considering the linkage between polymorphic loci; and selecting, based on the joint probabilities, a best fit model indicative of chromosomal ploidy; and determining based on the selecting, whether copy number variation is present in cells of the individual.
Determining the naturally occurring ploidy state of cells in an individual is considered a type of judicial exception being a naturally occurring phenomenon.
Further, the steps of generating phased allelic information for the set of polymorphic loci by estimating the phase of the allele frequency data; generating individual probabilities of allele frequencies for the polymorphic loci for different ploidy states using the allele frequency data, wherein the individual probabilities are generated using a set of models of both different ploidy states and allelic imbalance fractions; generating joint probabilities for the set of polymorphic loci using the individual probabilities and phased allelic information considering the linkage between abstract process of mathematical relationships.  These judicial exceptions are of the type identified by the Courts as an abstract idea akin to the following cases: “the collection, analysis, and display of available information in a particular field” (Electric Power Group (Fed. Cir. 2016)); “the broad concept of monitoring audit log data” (FairWarning IP LLC (Fed Cir 2016)). As summarized in FairWarning, the courts have explained that the "realm of abstract ideas" includes "collecting information, including when limited to particular content." (Electric Power (Fed. Cir. 2016) (collecting cases)). The courts have also "treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." And the courts have found that "merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis." Id. Therefore, as in Electric Power, "the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools."
Further, these judicial exceptions are not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  For example, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Also, pertaining to a method of 
Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception.  For example, per claim 1, the method steps of (i)    extracting cell-free DNA from the blood sample and  (ii)    producing a fraction of the cell-free DNA extracted in step (i) by: amplifying at least 200 SNP loci on the chromosome or chromosome region of interest by forming a reaction mixture comprising circulating free nucleic acids derived from the sample, a polymerase and a pool of primers comprising at least 200 primers or primer pairs that each specifically bind to a primer binding sequence located within an effective distance of one of the SNP loci, and subjecting the reaction mixture to amplification conditions, thereby generating a plurality of amplicons were conventional in the art before the effective filing date of the presently claimed invention as evidenced by US2013/0123120 to Zimmermann et al (published 05/16/2013).
Per claim 2, the limitation wherein the determining is performed by:  a. creating, on a computer, a set of ploidy state hypothesis where each ploidy state hypothesis is one possible ploidy state of the chromosome or chromosome region of interest; b. building a set of joint distribution models of expected genotypic measurements at the  c. determining, on the computer, the likelihood of each of the hypotheses given the estimated phase of the genotypic measurements and the joint distribution model are part of the judicial exception.  With regards to the claims being directed to a process implemented on a computer system or embedded on a computer readable medium comprising instructions for carrying out the method, it is the underlying invention that is analyzed to determine subject matter eligibility, not just the use of a computer system or computer program product. The method steps themselves are considered to be an abstract idea because they do not purport to improve the functioning of the computer itself, there is no specific or limitation recitation of improved computer technology, nor do they effect an improvement in any other technology or technical field.
Per claim 3, the steps of making genotypic measurements performed by measuring signal intensities for different alleles for each of the SNPs using a SNP microarray or by allele frequency measurements using high throughput sequencing were conventional in the art before the effective filing date of the presently claimed invention as evidenced by US2013/0123120 to Zimmermann et al (published 05/16/2013).
Per claim 4, making genotypic measurements performed by amplifying genetic material in the sample, using a pool of primers comprising at least 200 primers or primer pairs, and quantifying each allele at a SNP loci of the set of SNPs were conventional in 
Per independent claim 5, method steps (i)    extracting cell-free DNA from the sample; (ii)    producing a fraction of the cell-free DNA extracted in step (i) by: amplifying at least 200 SNP loci on the chromosome or chromosome region of interest by forming a reaction mixture comprising circulating free nucleic acids derived from the sample, a polymerase and a pool of primers comprising at least 200 primers or primer pairs that each specifically bind to a primer binding sequence located within an effective distance of one of the SNP loci, and subjecting the reaction mixture to amplification conditions, thereby generating a plurality of amplicons were conventional in the art before the effective filing date of the presently claimed invention as evidenced by US2013/0123120 to Zimmermann et al (published 05/16/2013).  
Further, per claim 5, mathematical relation steps including estimating the phase of the allele frequency data taking into account an increased statistical correlation of polymorphic loci within the same segment is a type of judicial exception.
Per claim 6 receiving nucleic acid sequencing data for at least 200 different amplicons spanning each loci of the plurality of polymorphic loci is conventional in the art before the effective filing date of the presently claimed invention as evidenced by US2013/0123120 to Zimmermann et al (published 05/16/2013) and generating the allele frequency data from the sequencing data is a type of judicial exception.

Per claim 12, calculating an average allelic imbalance is a type of judicial exception.
Per claim 14, determining the ploidy state with the highest likelihood based on Bayesian estimation, as an indication of the number of copies of the chromosome or chromosome region of interest is a type of judicial exception.
Per claim 15, estimating a phase is a type of judicial exception.
Per claim 16, wherein the set of SNPs comprises 1,000 SNPs was conventional in the art before the effective filing date of the presently claimed invention as evidenced by US2013/0123120 to Zimmermann et al (published 05/16/2013).
Per claim 17, correcting the genotypic measurements or allele frequency data for bias, contamination, and/or sequencing errors and obtaining prior likelihoods of each hypothesis from population data, and computing the confidence using Bayes Rule, wherein a confidence is computed for the copy number determination is a type of judicial exception.
Per claim 21, performing a PCR reaction wherein the amplification method is a PCR reaction and the annealing temperature is between 1 and 15 °C greater than the melting temperature of at least 50% of the primers of the set of primers is considered 
Thus the dependent claims add elements in addition to the judicial exception(s) that fail to rise to the level of significantly more than the judicial exception(s) as they are either routine, well-understood and conventional in genetic technology, or are a further abstract limitation comprising mathematical/algorithmic steps or information, therefore these elements are a part of the judicial exception.
Thus, nothing in the present claims appears sufficient to be significantly more than the judicial exception. For example, inputting and outputting of data/information are insignificant, extra-solution activities. No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception. Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory. In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use [the idea] to a particular technological environment. In the instant claims, the computer and/or program/product amount to mere instruction to implement an abstract idea. The hardware recited by the system claims do not offer a meaningful limitation beyond generally linking “the use of the method to a particular technological environment,’ that is, implementation via computers.” see Alice Corp v. CLS Bank Int’l 573 U.S. (2014).
and in ordered combination as a whole, do not rise to the level of significantly more than the judicial exception(s) identified above, and the claims are not patent eligible subject matter.
Conclusion
No claims allowed.
The closest prior art is US2013/0123120 to Zimmermann et al (published 05/16/2013).  However, Zimmermann et al does not disclose making genotypic measurements for a set of SNPs comprising the at least 200 SNPs on the chromosome or chromosome region of interest, wherein at least 90% of the SNPs from the set of SNPs have strong linkage disequilibrium with at least one other SNP of the set of SNPs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636